
	
		II
		110th CONGRESS
		2d Session
		S. 3732
		IN THE SENATE OF THE UNITED STATES
		
			December 11
			 (legislative day, December 10), 2008
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To assist in creating substantive culture change in
		  long-term residential care by establishing a small house nursing home loan
		  program to provide for the establishment, renovation, and construction of small
		  house nursing homes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Promoting Small House Nursing
			 Homes Act.
		2.Small House
			 Nursing Home Loan Program
			(a)EstablishmentThe
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a small house nursing home loan
			 program (in this section referred to as the program) under which
			 the Secretary makes grants to eligible lenders in order for such eligible
			 lenders to make direct loans to eligible borrowers for the establishment,
			 renovation, and construction of small house nursing homes that meet the
			 requirements of this section.
			(b)Eligibility
				(1)Program grant
			 eligibilityTo be eligible to obtain a grant under the program,
			 an eligible lender shall—
					(A)be a nonprofit,
			 non-Federal lender;
					(B)have a track
			 record of lending to small house nursing homes, low income populations, or
			 nursing homes that serve low income populations; and
					(C)submit to the
			 Secretary an application in such form as the Secretary may reasonably
			 require.
					(2)Small house
			 advisory panel
					(A)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall establish an advisory panel (in this section
			 referred to as the Small House Advisory Panel) to—
						(i)evaluate
			 applications for direct loans under the program in conjunction with eligible
			 lenders; and
						(ii)carry out other
			 responsibilities determined appropriate by the Secretary.
						(B)MembershipThe
			 Small House Advisory Panel shall consist of not less than 5 and not more than 7
			 individuals who have expertise in the areas of person-centered long-term care
			 culture change, long-term care financing, consumers, and direct care
			 workers.
					(3)Evaluation of
			 eligible borrower applicants
					(A)Establishment
			 of evaluation tool and criteria
						(i)In
			 generalThe Secretary, in collaboration with the Small House
			 Advisory Panel, shall establish an evaluation tool and evaluation criteria with
			 which to prioritize eligible borrowers who submit to an eligible lender an
			 application for a direct loan under the program.
						(ii)Evaluation
			 toolThe evaluation tool established under subparagraph (A) shall
			 be based upon the model guideline priorities under subsection (c)(5).
						(iii)Prioritization
			 of eligible borrowersEligible borrowers shall be prioritized
			 under the program in accordance with the extent to which they meet such model
			 guideline priorities.
						(B)Evaluation of
			 applications and recommendations
						(i)In
			 generalApplications for a direct loan under the program shall be
			 evaluated by the Secretary, in collaboration with the Small House Advisory
			 Panel.
						(ii)RecommendationsThe
			 Secretary shall establish procedural guidelines under which any recommendations
			 of the Secretary for making direct loans shall be provided to eligible
			 lenders.
						(4)Loan
			 eligibilityTo be eligible for a direct loan from an eligible
			 lender under the program, an eligible borrower shall be a private or public
			 nonprofit entity or a for-profit entity that—
					(A)agrees to use the
			 proceeds from such direct loan to construct or renovate a small house nursing
			 home that—
						(i)is
			 designed to establish substantive culture change; and
						(ii)meets the model
			 small house nursing home requirements and guidelines under subsection
			 (c);
						(B)submits a
			 detailed plan describing—
						(i)the
			 particular model or approach to person-centered care that the small house
			 nursing home will implement; and
						(ii)how the small
			 house nursing home will meet such model small house nursing home requirements
			 and guidelines;
						(C)has been approved
			 by a State or local entity (in accordance with applicable State and local law)
			 to operate a skilled nursing facility (as defined in section 1819(a) of the
			 Social Security Act (42 U.S.C. 1395i–3(a)) or a nursing facility (as defined in
			 section 1919(a) of such Act (42 U.S.C. 1396r(a)));
					(D)with respect to
			 the facility, ensures that at least 30 percent of the residents of the facility
			 are Medicaid-funded individuals under title XIX of the Social Security Act (42
			 U.S.C. 1396 et seq.), as determined in accordance with guidelines to be issued
			 by the Secretary that take into consideration the number of days such residents
			 spend in the facility, and does not discharge residents based on their ability
			 to pay;
					(E)complies with
			 lending standards developed, in consultation with the Secretary, by a task
			 force of experts in long-term care financing, affordable housing with services
			 development, and nontraditional lending; and
					(F)agrees to share
			 financial and operating data with researchers and Federal agencies designated
			 by the Secretary.
					(5)Loan
			 disqualificationIn no case may an entity which has displayed a
			 pattern of failing to comply with State and Federal quality of care standards
			 (as determined by the Secretary) or an entity with a pattern of violating State
			 and Federal labor laws (as determined by the Secretary) be an eligible borrower
			 under the program.
				(c)Model small
			 house nursing home requirements and guidelines
				(1)In
			 general
					(A)DevelopmentNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 develop model small house nursing home guidelines that meet the requirements of
			 this subsection.
					(B)Consistency
			 with requirements applicable under the Social Security ActThe
			 guidelines established under subparagraph (A) shall be consistent with, and in
			 addition to, any requirements applicable to an eligible borrower under sections
			 1819 and 1919 of the Social Security Act (42 U.S.C. 1395i–3; 1396r).
					(2)Practice
			 research and implementation
					(A)In
			 generalUnder the guidelines under paragraph (1), a small house
			 nursing home that obtains proceeds from a direct loan made under this section
			 shall be based on methods and practices that have been tested through pilot
			 programs and other research carried out at not less than 1 implementation site
			 in the United States for at least a 2-year period.
					(B)Improvements in
			 quality of lifePilot programs and research referred to in
			 subparagraph (A) shall be designed to establish a clearly articulated,
			 evidence-based approach to creating improvements in the quality of life and
			 care outcomes of residents of small house nursing homes as well as providing
			 for improvements in the professional satisfaction and career development of the
			 staff of small house nursing homes.
					(C)Research
			 requirementResearch referred to in subparagraph (A) shall be
			 conducted by a researcher—
						(i)who
			 has expertise in long-term care; and
						(ii)who has no
			 financial or professional interests in the success of the methods or practices
			 involved.
						(3)Requirements of
			 small house nursing homesUnder the guidelines developed under
			 paragraph (1), a small house nursing home that obtains proceeds from a direct
			 loan made under this section shall—
					(A)establish a
			 self-directed model of care for residents that incorporates collaborative
			 decisionmaking by residents and nursing assistants;
					(B)provide for a
			 universal worker approach to resident care (including care available from a
			 nursing assistant, personal care, socialization services, meal preparation
			 services, and laundry housekeeping services) that is organized to support and
			 empower all staff to respond to the needs and desires of residents;
					(C)provide for
			 consistent staff assignments;
					(D)consist of a
			 physical environment designed as a home, rather than an institution—
						(i)that contains
			 residential style design elements and materials throughout the home that are
			 similar to the residential style design elements and materials in the immediate
			 surrounding community, including residential style design elements in areas
			 that have mixed-zoning purposes, and do not use commercial and institutional
			 elements and products (such as a nurses' station, medication carts, hospital or
			 office type florescent lighting, acoustical tile ceilings, institutional style
			 railings and corner guards, and room numbering and labeling) unless mandated by
			 authorities with appropriate jurisdiction over the small house nursing
			 home;
						(ii)which is
			 designed to be a fully independent and disabled accessible house, apartment, or
			 independent wing of an existing structure with not more than 25 residents in
			 the house, apartment, or independent wing;
						(iii)that contains a
			 full private bathroom for each bedroom that, at a minimum, provides a toilet,
			 sink, and accessible shower;
						(iv)which has a
			 life-safety rating that is sufficient to appropriately accommodate individuals
			 who cannot self-evacuate; and
						(v)in
			 which the percentage of residents of the small house nursing home who are short
			 stay rehabilitation residents does not exceed 20 percent at any time unless the
			 small house nursing home is entirely devoted to providing rehabilitation
			 services, except that a long-term resident returning to a small house nursing
			 home after an acute episode and who is receiving rehabilitation services for
			 which payment is made under the Medicare program under title XVIII of the
			 Social Security Act shall not be counted toward such 20 percent
			 limitation;
						(E)provide for meals
			 cooked in the small house nursing home and not prepared in a central kitchen
			 and transported to the small house nursing home; and
					(F)provide for the
			 training of staff in accordance with paragraph (4).
					(4)Training of
			 staff
					(A)In
			 generalUnder the guidelines under paragraph (1), a small house
			 nursing home that obtains proceeds from a direct loan made under this section
			 shall provide training for all staff involved in the operations of the small
			 house nursing home concerning the philosophy, operations, and skills required
			 to implement and maintain self-directed care, self-managed work teams, a
			 noninstitutional approach to life and care in long-term care, appropriate
			 safety and emergency skills, and other elements required for the successful
			 operation of and outcomes in the small house nursing home.
					(B)Collaboration
						(i)In
			 generalTraining under subparagraph (A) shall be
			 interdisciplinary and collaborative.
						(ii)Collective
			 bargaining
							(I)In
			 generalIn the case where staff involved in the operations of the
			 small house nursing home are represented by a collective bargaining
			 organization, the organization shall be provided an opportunity to fully
			 participate in the development of a program for providing such training.
							(II)PrioritizationIn
			 the case where there is an existing jointly funded employer-labor training
			 partnership, or where a training program is funded through collective
			 bargaining, the small house nursing home shall prioritize the utilization of or
			 collaboration with those existing training programs in meeting the requirements
			 of this paragraph.
							(C)AmountTraining
			 under subparagraph (A) shall be not less than 120 hours for each universal
			 worker employed by the small house nursing home and not less than 60 hours for
			 each leadership and clinical team member employed by such small house nursing
			 home. Such training shall be in addition to any other State training
			 requirements and shall be completed for the majority of the staff prior to the
			 initial start-up of the small house nursing home.
					(5)Model guideline
			 priorities for loan applicantsAn eligible borrower applying for
			 a direct loan under this section shall be given priority in evaluation of loan
			 applications in proportion to their compliance with 1 or more of the following
			 model guidelines:
					(A)Residential
			 model prioritiesPriority in evaluation for loan eligibility
			 shall be given to small house nursing home models that—
						(i)have private,
			 single occupancy bedrooms that are shared only at the request of a resident to
			 accommodate a spouse, partner, family member, or friend;
						(ii)contain a living
			 area where residents and staff may socialize, dine, and prepare food together
			 that, at a minimum, provides a living room seating area, a dining area large
			 enough for a single table serving all residents and not less than 2 staff
			 members, and an open full kitchen;
						(iii)contain ample
			 natural light in each habitable space that is provided through exterior windows
			 and other means, with window areas, exclusive of skylights and clearstories,
			 being a minimum of 10 percent of the area of the room; and
						(iv)have built-in
			 safety features to allow all areas of the house to be accessible to the
			 residents during the majority of the day and night.
						(B)Direct care
			 worker model prioritiesPriority in evaluation for loan
			 eligibility shall be given to small house nursing home model operators that
			 have a legally binding collective bargaining agreement and a signed
			 labor-management partnership agreement covering the planning and implementation
			 of small house nursing homes. Where employees are represented by a labor
			 organization, a signed labor management implementation agreement will be
			 required.
					(d)Loan
			 provisions
				(1)In
			 generalExcept as otherwise provided in this subsection, each
			 direct loan made under this section shall be subject to such terms, conditions,
			 and covenants relating to repayment of principal, payment of interest, and
			 other matters as may be established by the eligible lender.
				(2)Maximum loan
			 amountThe Secretary, in consultation with the Small House
			 Advisory Panel, shall determine the maximum amount of any direct loan made
			 under this section.
				(3)Rate of
			 interestA direct loan made under this section shall bear
			 interest at an annual rate of not more than 3 percent, or as determined by the
			 Secretary.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $50,000,000 for each of fiscal years 2009 through 2013.
			 Amounts appropriated under this subsection shall be available until
			 expended.
			(f)TerminationThe
			 program shall terminate, and no loan may be made under this section, on or
			 after the date that is 25 years after the date on which amounts are initially
			 appropriated under subsection (e).
			3.ReportNot later than 5 years after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to the appropriate committees of Congress a report on the small house nursing
			 home loan program established under section 2(a). Such report shall include
			 information on—
			(1)the use of direct loans made under the
			 program to establish, renovate, and construct small house nursing homes that
			 meet the requirements of section 2;
			(2)the quality of health care, quality of
			 life, emotional well-being, ability to perform functions of daily living, and
			 other outcomes found for residents of small house nursing homes, as compared to
			 such outcomes found for residents of traditional nursing homes; and
			(3)staff wages,
			 retention, and absenteeism rates, measures of staff satisfaction, and workload
			 and staffing levels for small house nursing homes, as compared to traditional
			 nursing homes.
			
